DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7, 9, 11-15 and 17-21, in the reply filed on 05/25/2022 is acknowledged.


Claims 22-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/25/2022.


Claim Objections
Claims 2-7, 9, 11-15 and 17-21 are objected to because of the following informalities:  
In each of claims 2-7, 9, 11-15 and 17-21, the preamble “A material as defined in” is objected to grammatically.  This objection can be overcome by changing the phrase to “The material as defined in” which is how the claims will be interpreted.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
Claims 1-7, 9, 11-15 and 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 1 and 9, the limitations of “less than about” 80 or 60 mm render the claims indefinite because the term “about” is a term of degree that renders these claims indefinite because it extends the range of “less than” 80 or 60 mm to also include amounts that are not less than 80 or 60 mm.  This rejection can be overcome by deleting the term “about” which is how the claims will be interpreted.
In claim 5, the terms “circle-like”, “oval-like” and “more uniform width” render the claim indefinite as it is unclear what shapes are similar enough to a circle or oval as to be considered circle-like or oval-like.  These are subjective terms that would depend on the eye of the beholder; furthermore, the term “more uniform width” is also a subjective term as it depends on what shapes are considered circle-like or oval-like.


Claim Rejections - 35 USC § 103
Claims 1-7, 9, 12, 14, 15, 17, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Adams (US 2013/0240122).
With regard to claims 1, 4, 5, 7, 9, 12, 14, 17 and 20, Adams discloses a flat nonwoven substrate 18 with a hot melt adhesive 30 disposed on the nonwoven substrate 18 [0032]-[0033].  The hot melt adhesive is formed into a plurality of localized areas of increased mass 35, which read on applicants’ head portion having a circle-like or oval-like shape, and thinner filament sections 36, which reads on applicants’ tail portion having a more uniform width, that break between adjacent masses to become discrete bond points, which read on applicants’ treated discrete areas [0034].  Figures 1 and 2 show that these plurality of localized areas are parallel to each other, extending in a length direction of the base web, the middle section of the tail has substantially uniform basis weight because the width of that portion is substantially uniform, an end section having a gradually decreasing basis weight as the width is gradually decreasing and at least two localized areas; however, Adams does not specifically teach the length of each localized area.
Given the overall size of a diaper as known in the art, it would have been obvious to one having ordinary skill to have made the localized adhesive areas any size, including a length of less than 60 mm, such that these are made as discrete bonding points that have the improved creep resistance while not making them so large as to waste money.  
	With regard to claims 2, 3 and 21, Figure 2 shows that the areas of increased mass 35 are at least 50% wider and less than 50 times wider than the thinner filament sections 36, which would read on the grams per linear meter limitations of claims 2 and 3 and the weight ratio of claim 21.  
	With regard to claim 6, Adams does not specifically teach the length ratio of the head portion to the tail portion.
	It would have been obvious to one having ordinary skill to have modified the amount of adhesive in the head section and the distance between the localized adhesive masses such that when the filament of adhesive breaks between adhesive masses it can be controlled to be any length of thinner filament sections, including having a tail section that is from 5 to 40 times longer than the head section.  This is obvious variation of the size of the plurality of localized areas of Adams absent evidence of unexpected results. 
	With regard to claim 15, Figure 2 shows that the amount of adhesive in the head area is larger than the tail area; however, Adams does not specifically teach the weight ratio of the adhesive in the head portion to the tail portion.
	It would have been obvious to one having ordinary skill to have made the weight of adhesive in the head area larger than the weight in the tail area by any amount, including from larger than 1:1 to 95:5, such that the discrete bonding points exhibit improved creep resistance while not making them so large as to waste money.


Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Adams (US 2013/0240122) in view of Suzuki et al. (5,738,669).
Adams teaches all of the limitations of claims 1 and 12 above; however, they do not specifically teach the viscosity or polymer of the hot melt adhesive.
	Suzuki et al. teach an absorbent article having a hot melt adhesive that can be used on the absorbent member 4 (col. 8, lines 1-11).  The adhesive can have a viscosity of 1000 to 8000 cps at 180 C and can be made from a styrene copolymer or a polyolefin (col. 6, lines 20-28 and 52-55).
	Since Adams and Suzuki et al. are both drawn to adhesives for absorbent articles, it would have been obvious to one having ordinary skill to have substituted the hot melt adhesive of Adams have a viscosity at 180 and 177 C of from 1000 to 8000 cps and have made the material of the adhesive be a styrene copolymer or a polyolefin as taught in Suzuki et al.  These are known equivalent materials and the results of their substitution would have been predictable to one having ordinary skill.


Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Adams (US 2013/0240122) in view of Floeter et al. (US 2012/0184933).
Adams teaches all of the limitations of claim 1 above.  They also teach that it is known to apply hot melt adhesive between a backsheet and a nonwoven layer [0003]; however, they do not specifically teach the structure of the nonwoven substrate 18.
Floeter et al. teach an absorbent core that is made of first and second nonwoven materials [0025].  The first and second nonwovens can be made of SMS, which reads on applicants’ meltblown layer sandwiched by spunbond nonwoven layers [0038].
Since Adams and Floeter et al. are drawn to absorbent materials for diapers, it would have been obvious to one having ordinary skill in the art to have substituted the nonwoven substrate 18 , which is acting as an absorbent material, with the laminated absorbent core of Floeter et al. including an SMS outer nonwoven layer.  The results of such a substitution would have been predictable to one having ordinary skill as these are all nonwovens for diapers.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lindsay et al. (US 2005/0137549) is considered cumulative to the present rejection as [0007] teaches that the adhesive pattern can be discontinuous.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARD T HIGGINS whose telephone number is (571)270-3467. The examiner can normally be reached M-F 9:30-6pm (variable one work-at-home day).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerard Higgins/Primary Examiner, Art Unit 1759